Judgment, Supreme *273Court, New York County (Alfred Donati, J.), rendered January 5, 1994, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree and two counts of criminal possession of a weapon in the third degree, and sentencing him, as a persistent felony offender, to concurrent terms aggregating to 20 years to life, unanimously affirmed.
Defendant’s claims that the People failed to prove the "serious physical injury” element of assault in the first degree (Penal Law § 120.10 [1]) and the intent element of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) are unpreserved for appellate review as a matter of law since he failed to raise them before the trial court (CPL 470.05 [2]; People v Gray, 86 NY2d 10). We decline to reach them in the interest of justice. Were we to reach these issues, we would find that defendant’s guilt was established beyond a reasonable doubt. Moreover, the verdict was not against the weight of the evidence.
The court properly exercised its discretion in denying defendant’s request for the substitution of counsel following jury selection. Defendant presented no "exigent or compelling circumstances” that justified the substitution. The court carefully evaluated defendant’s complaint and the circumstances surrounding his request for new counsel (People v Sides, 75 NY2d 822). Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.